CLARKSON, J., concurs in result.
The defendant, H. Silbert, owns and maintains an automobile for family use. On 23 May, 1938, his wife and his daughter, the defendant, Mrs. Hannah Silbert Siff, used this automobile on a trip to attend a convention in Durham. The plaintiff became a guest passenger on the return trip to Winston-Salem. Mrs. Siff was driving and it was raining. The automobile suddenly began to skid, ran down an embankment and turned over. As a result plaintiff sustained certain personal injuries.
Thereafter, plaintiff instituted this action to recover compensation for the personal injuries received, alleging that the driver was operating the motor vehicle at the time "in a careless and reckless manner, without due caution and circumspection and at a speed and in a manner, so as to endanger the life and limb of the plaintiff; in that she was driving *Page 136 
the said automobile at a high and unlawful rate of speed upon a wet and slippery highway, to wit, from 45 to 50 miles per hour; in that she was driving the said automobile without having the same under proper control, without keeping a proper lookout and without having her mind and attention properly upon the driving of the said automobile under the circumstances; in that she was attempting to raise or lower the side window in the said car without slowing down the said car and without keeping her eyes upon the highway and in so doing caused the said automobile to swerve in a careless and negligent manner, whereupon it began to slip and slide . . .; in that she was driving an automobile with the tires worn and slick."
Appropriate issues were submitted to the jury and it answered the issue of negligence in the negative. From judgment entered thereon plaintiff appealed.
In automobile cases where the alleged negligence rests in the violation of one or more of the provisions of the law governing the operation of motor vehicles enacted, designed and intended to protect life, limb and property, it is mandatory that the judge in his charge shall state, in a plain and correct manner, the evidence in the case and declare and apply the pertinent provisions of the Motor Traffic Law. Bowen v. Schnibben,184 N.C. 248, 114 S.E. 170; Williams v. Coach Co., 197 N.C. 12,147 S.E. 435; Spencer v. Brown, 214 N.C. 114, 198 S.E. 630.
"Where a statute appertaining to the matters in controversy provides that certain acts of omission or commission shall or shall not constitute negligence, it is encumbent (incumbent) upon the judge to apply to the various aspects of the evidence such principles of law of negligence as may be prescribed by statute, as well as those which are established by the common law," Bowen v. Schnibben, supra; Orvis v. Holt, 173 N.C. 231,91 S.E. 948; Matthews v. Myatt, 172 N.C. 230, 90 S.E. 150; Nichols v.Fibre Co., 190 N.C. 1, 128 S.E. 471; Williams v. Coach Co., supra;Comr. of Banks v. Mills, 202 N.C. 509, 163 S.E. 598; Spencer v. Brown,supra; and the violation of the provisions of the statute regulating speed constitutes prima facie evidence of negligence and the violation of the other provisions thereof constitute negligence per se.
The courts have been rather meticulous — and properly so — especially in the matter of negligence — in requiring that the law be explained in its connection with the facts in evidence. Smith v. Bus Co.,216 N.C. 22, 3 S.E.2d 362. *Page 137 
In undertaking to comply with this requirement the court below charged the jury: (1) "Now, gentlemen, the speed law with reference to a place out on the highway at that time and place reads as follows:
"`Provided, that if any person should operate a motor vehicle upon the highway at a speed in excess of 45 miles per hour that that speed is primafacie evidence that the speed was not justified and was a violation of the speed limits'"; and (2) "If the plaintiff shall have satisfied you by the greater weight of the evidence that the defendant, Mrs. Siff, was operating the car in such a manner as to be in violation of the speed law — and you will recall the rule the Court gave you as to the speed law, being at that time forty-five miles an hour, but that you are not, merely because you find she was operating it in excess of forty-five miles an hour, if you shall find she was doing so, hold her guilty of negligence; that is, you may or may not do so upon that finding — if you find she was operating the car in violation of the speed laws under that instruction and shall further find that was the proximate cause of the injury to the plaintiff, then you will answer this first issue YES." In so doing it made no reference to section 102, ch. 407, Public Laws 1937, which provides that "Any person who drives any vehicle upon a highway carelessly and heedlessly in wilful or wanton disregard of the rights or safety of others, or without due caution and circumspection and at a speed or in a manner so as to endanger or be likely to endanger any person or property, shall be guilty of reckless driving." Nor did it direct the attention of the jury to the primary provision of section 103 of said act, to-wit: —
"No person shall drive a vehicle on a highway at a speed greater than is reasonable and prudent under the conditions then existing." It contented itself by quoting and charging upon the proviso therein.
Sections 102 and 103 of ch. 407, Public Laws 1937, constitute the hub of the Motor Traffic Law around which all other provisions regulating the operation of automobiles revolve. A proper explanation and application thereof to the evidence in the case was essential and the omission of any reference thereto affected a substantial right of the plaintiff.
The charge as given was erroneous. Whether the speed law is 45 miles per hour depends upon the circumstances existing at the time. The motorist must at all times drive with due caution and circumspection and at a speed and in a manner so as not to endanger, or be likely to endanger, any person or property. At no time may be lawfully drive at a speed greater than is reasonable and prudent under the conditions then existing. While the statute provides that "where no special hazard exists," forty-five miles per hour on a rural road is lawful, it further provides that "the fact that the speed of a vehicle is lower than the *Page 138 
foregoing prima facie limits shall not relieve the driver from the duty to decrease speed . . . when special hazard exists by reason of weather or highway conditions and speed shall be decreased as may be necessary . . . in compliance with the duty of all persons to use due care."
That part of sec. 103, which fixes the rate of speed that is lawful when no special hazard exists, is secondary, facilitating proof, and must at all times be considered with proper regard to its relation to the primary and fundamental provisions of the section.
It is conceded that it was raining very hard at that time. Mrs. Siff, the driver, so testified. She testified further, "it had been raining. I know that in driving a car in the first rain before it washes the scum off the highway it is much slicker than after it has rained enough to wash that off . . . The rain started after we left Durham . . . When I spoke of the accident I said I don't know how it could have happened unless there was something wrong with one of the tires." In addition there was testimony that the left rear tire was worn to the fabric and was slick and that Mrs. Siff was somewhat irritated and nervous as a result of complaints from one of the passengers on the rear seat relative to the rain blowing in on her.
Under these conditions, giving proper consideration to all the provisions of sec. 103, it was error to state without qualification that 45 miles per hour was the speed law at that time and place. The admitted hazards due to the condition of the weather and of the road and the other circumstances required that the jury determine whether the speed at which the car was being driven was, under all the circumstances, reasonable and proper and, if not, whether such speed was the proximate cause of the injury.
The duty imposed by statute is positive. The subsequent charge in which the court stated and applied the common law rule of the prudent man is not sufficient to remedy the failure to properly explain and apply the statutory provisions. Bowen v. Schnibben, supra.
For the reasons stated there must be a
New trial.
CLARKSON, J., concurs in result. *Page 139